Order, Supreme Court, New York County (Sheila Abdus-Salaam, J.), entered on or about November 24, 1999, which granted plaintiffs motion for a new trial on past and future pain and suffering to the extent of granting such a new trial unless there was an additur increasing the jury’s preapportionment awards for past pain and suffering from $100,000 to $400,000 and for future pain and suffering from $200,000 to $400,000 over 25 years, unanimously affirmed, without costs.
Plaintiff sustained a subluxation/dislocation of the neck vertebrae Cl through C4, including rupture of the large cervical transverse ligament and other supporting neck ligaments, when she slipped on a water spot in the kitchen of her apartment, causing her to fall backward and strike her head against a radiator. Plaintiff had notified defendant building owners of a water leak coming from the apartment above hers several days before the accident. Evidence at trial showed that as a result of the injury, inter alia, plaintiff was exposed to the possibility of quadriplegia and even death; she was placed in a painful, discomforting Gardner-Wells traction device for several days; she underwent major surgery to stabilize her neck by fusing together her vertebrae Cl through C4; she wore a heavy, uncomfortable extraction collar for one month following surgery, then a Philadelphia collar for three months, and then a neck brace for three years; she was permanently disabled; she experienced pain, restriction of movement, and feared exacerbating the injury; she was significantly affected in her daily activities; and she faced the likely prospect of additional major surgery on a developing spinal stenosis condition, as well as surgery on her shoulders, which were adversely affected by limited use. In view of the foregoing, the jury awards were inadequate to the extent indicated by the trial court (CPLR 5501 [c]; cf., Hackworth v WDW Dev., 224 AD2d 265; *138Barrowman v Niagara Mohawk Power Corp., 252 AD2d 946, 948, lv denied 92 NY2d 817). Concur — Sullivan, P. J., Wallach, Lerner, Andrias and Buckley, JJ.